Citation Nr: 1811228	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's character of discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In November 2016, in support of this claim, the appellant testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable conditions due to persistent and willful misconduct. 

2.  The appellant was not insane when he committed the acts leading to his other than honorable discharge.


CONCLUSION OF LAW

The character of the appellant's active service is a bar to VA benefits.  38 U.S.C. §§ 101, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

VA benefits are not payable if the period of service upon which the claim is based was terminated by discharge or release under dishonorable conditions.  38 C.F.R. § 3.12(a).

An "other than honorable" discharge is not necessarily the same as a "dishonorable" discharge (which is a bar to VA benefits).  However, in certain circumstances, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions.  38 U.S.C. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  Character of discharge bars that prevent entitlement to VA benefits are found in federal statutes and regulations including 38 U.S.C. § 530(a) and 38 C.F.R. § 3.12(c)-(d).

The bar to VA benefits potentially applicable here is discharge due to willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  "Willful misconduct" for the purpose of determining the character of discharge is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard for its probable consequences.  Id.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).

A discharge from service with an other than under honorable discharge for willful and persistent misconduct will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12(b).  The insanity need not be causally connected to the misconduct that led to the discharge, but must be concurrent with such misconduct.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009).

Factual Background

The appellant entered service in August 1979 for a three year enlistment with the U.S. Marine Corps.  His service personnel records (SPRs) show he was absent without leave (AWOL) on three separate occasions: December 22, 1979 to February 13, 1980 (53 days); March 1, 1980 to June 2, 1980 (93 days); and June 6, 1980 to August 8, 1980 (63 days).  The records also show that he was cited under the Uniform Code of Military Justice (USMJ) Article 128 for assault and under USMJ Article 91 for disobedience. 

His SPRs further show that he consulted with an attorney and requested discharge under other than honorable conditions to escape trial by special court-martial.  The reviewing officer noted the appellant's periods of AWOL and his prior non-judicial punishments for disobedience and assault and approved the discharge in lieu of court-martial for the good of the service.  The appellant separated from service on October 16, 1980.  His DD-214 lists his discharge character as under conditions other than honorable for the reason of escaping trial by court-martial. 

In his June 2013 notice of disagreement (NOD), he reported that he was injured in service as an apparent explanation for periods of AWOL.

In his July 2014 substantive appeal, the appellant stated that his mother was in the hospital each time he was AWOL, and that he requested time off to help her and his siblings.  He believed he is entitled to VA benefits because he served three years without problems aside from the AWOLs.  

During his November 2016 Board hearing, he testified that he went AWOL because he was young and his mother needed his help.  He explained that his mother was elderly, needed assistance physically and getting around, and that she was alone because his siblings had left home.  He testified that he tried to apply for a hardship discharge, and that he returned voluntarily after two of his three periods of AWOL.  He also testified that he did not completely understand the implications of agreeing to an other than honorable discharge to escape court-martial; he had thought that he could upgrade his discharge and receive VA benefits six months after separation.  However, he also testified that he did not attempt to upgrade his discharge or seek VA benefits after six months because he did not think he would actually receive any benefit.  




Analysis

At the outset, the Board notes that the appellant did not claim, and the evidence does not show, insanity.  Therefore, the crucial question before the Board is whether the appellant's three periods of AWOL and his assault and disobedience citations constitute willful and persistent misconduct.  

The Board first notes that the appellant's periods of AWOL total almost seven months out of his 11 total months served, almost 60 percent of his service time.  Both the duration of each AWOL period and the multiple periods of AWOL despite clear knowledge of the consequences is evidence that this conduct was both willful and persistent.  His Board testimony that he inquired about a hardship discharge during service further evidences his awareness that he was not permitted to leave despite his specific family situation.  In addition, although he returned voluntarily twice, it was after extended absences (93 and 63 days with only four days of service between these two periods), and he returned from his other period of AWOL only after being apprehended.  Overall, the Board finds that his periods of AWOL are willful and persistent misconduct because but he repeatedly left without authorization despite knowing this was not allowed even in his particular circumstances (family hardship).  See 38 C.F.R. § 3.12, 38 C.F.R. § 3.1(n); see also Struck v. Brown, 9 Vet. App. 145, 153 (1996).  

In Struck, the Court upheld the Board's finding that an appellant who received an other than honorable discharge had been discharged for willful misconduct after an AWOL period of two and half months that equaled almost 30 percent of his service time.  See id (noting the appellant had reported a "bad leg" and had not returned voluntarily); see also Winter v. Principi, 4 Vet. App. 29 (1993) (upholding the Board's findings that AWOL status for approximately 20 percent of service time and including a period of greater than 30 days constituted willful and persistent misconduct).  

The Court in Struck also upheld the Board's determination that two and a half months of AWOL was not a minor offense within the meaning of 38 C.F.R. § 3.12(d)(4).  See Struck at 153.  To support this conclusion, the Court cited its holding in Stringham v. Brown that an unauthorized absence "is the type of offense 'that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense."  Id., see Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (quoting Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994)).  In Stringham, the Court upheld the Board's finding that four periods of AWOL and failure to obey a lawful order was willful and persistent misconduct).  Id.  In this case, as in Struck and Stringham, the Board finds that repeated prolonged periods of AWOL are willful and persistent misconduct and cannot be considered a minor offense.  In addition, citations for assault and disobedience further evidence persistent and willful misconduct and certainly indicate that the remaining portion of the appellant's service was not honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).

During his Board hearing, the appellant clarified his reasons for his periods of AWOL in light of varying previous statements described above.  He testified that he was AWOL to assist his mother who was living alone and needed help "physically and getting around."  The Board accepts this sworn testimony as the appellant's primary reason for his AWOLs.  However, given the duration of his total absence it is certainly possible that the other stated factors, helping with siblings and/or injury played a role in his absences.  Regardless, the Board finds that none of the appellant's reasons for leaving counteract the conclusion that his periods of AWOL were willful and persistent misconduct.  Rather the evidence shows that he knew that his situation did not allow for a hardship discharge or otherwise excuse him from his Marine Corps obligations, and he repeatedly chose to leave without permission. 

The Board also notes the appellant's testimony that he did not fully understand the implications of an other than honorable discharge in that he thought he would be able to upgrade his discharge and/or receive VA benefits six months after separation.  While it is certainly possible that he misunderstood or was misinformed by an unknown person about some details of his discharge, it is clear from the record that he consulted with an attorney and voluntarily requested an other than honorable discharge instead of court-martial.  

Furthermore, this testimony appears to conflict with his additional testimony that he did not apply to upgrade his discharge or request VA compensation until filing this claim because, as he testified, he did not think he would be eligible for benefits.  To the extent that his testimony regarding misunderstanding the implications of his discharge conflicts with the record showing he was informed about and requested discharge in lieu of court martial, the Board considers the former statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the appellant's honesty or moral character.  The appellant is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the appellant is not an accurate historian as to these particular statements.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford these statements significant probative weight.  Id. 

This credibility analysis also applies to the appellant's July 2014 statement that he served three years without problems aside from his periods of AWOL.  This statement is facially implausible because the appellant's SPRs and DD-214 show he served only 11 months.  The SPRs also show non-judicial punishment for disobedience and assault.  Accordingly, the Board finds the July 2014 statement not credible and without probative weight.  See id. 

Finally, the Board notes the appellant's testimony that he deeply regrets his actions during service.  It is clear that this sentiment is genuine.  The Board greatly appreciates his honesty in describing a difficult time in his life and how he made choices as a young person under pressure that he would now make differently.  While the appellant's remorse is understandable, the evidence and analysis above supports a finding that his repeated and prolonged periods of AWOL and citations for disobedience and assault constitute persistent and willful misconduct.  Therefore, he is considered to have been discharged under dishonorable conditions, which constitutes a bar to VA compensation benefits.  38 C.F.R. § 3.12(b), (d).  Accordingly, the appeal must be denied.   


ORDER

The character of the appellant's discharge is a bar to VA compensation benefits; the appeal is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


